Citation Nr: 1039496	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-39 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for Parkinson's disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel







INTRODUCTION

The Veteran had active military service from June 1986 to 
November 1986 and November 1987 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in New York, New 
York.  In pertinent part of the February 2006 decision, the RO 
denied service connection for Parkinson's disease. 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The claims file contains competing medical opinion as to the 
matter of whether the Veteran's Parkinson's disease is related to 
service.

A private medical opinion in May 2006 noted that the Veteran's 
service treatment records revealed documentation of unexplained 
weakness.  It was further stated that it was certainly possible 
the Veteran's current symptoms may have had an onset as far back 
as his late teens and early twenties.  

In addition, a December 2005 VA examiner stated:

       give[n] his young age, his perplexing movement 
disorder
       and lab abnormalities as well as mixed upper and 
lower 
      motor neuron-type symptoms that his current movement 
      disorder may be consequent to service.

Even though there are positive opinions that possibly relate the 
Veteran's Parkinson's disease to service there are also VA 
examiner opinions that state that the Veteran's Parkinson's 
disease is not related to service.  In May 2007 a VA examiner 
stated that there was no possible connection that can be 
supported by evidence.  In an October 2007 VA addendum it was 
stated that that it was highly unlikely that the Veteran 
experienced early manifestations of Parkinson's disease in 1988 
or 1989.  A November 2007 VA addendum stated that it is not at 
least likely as not that the Veteran experienced early 
manifestations of Parkinson's disease in 1998 or 1999 during his 
military service.  In February 2008 and March 2008 it was stated 
that after a review of the claims file and medical records from 
1988 there were no changes in opinion.  

It appears that there is additional pertinent medical evidence 
available that has not been considered by doctors who have 
offered opinions on the likelihood of a link to service.  As 
discussed below, this includes evidence from the Social Security 
Administration, as well as evidence from two medical facilities.  
Copies of all available outstanding records of pertinent 
treatment should be obtained and added to the claims file, and 
then the Veteran should be provided another examination to 
determine whether it is at least as likely as not that 
Parkinson's is related to service.

In January 2008 the Veteran submitted a five page October 2005 
Social Security Administration (SSA) decision that awarded the 
Veteran SSA disability for Parkinson's disease.  In Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. 2010), the United States Court 
of Appeals for the Federal Circuit remarked that the legal 
standard for relevance requires VA to examine the information it 
has related to medical records, and, if there exists a reasonable 
possibility that the records could help the Veteran substantiate 
the claim for benefits, the duty to assist requires VA to obtain 
the records.  Additionally, where there is actual notice to VA 
that the appellant is receiving disability benefits from SSA, VA 
has the duty to acquire a copy of the decision granting SSA 
disability benefits and the supporting medical documentation 
relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  
Therefore, the Board finds that the RO/AMC should obtain all 
records that pertain to the Veteran's October 2005 SSA decision. 

After a careful review of the Veteran's private medical records 
the Board finds that there is a possibility that there are 
outstanding private treatment records from Albany Medical Center 
Movement Disorders Clinic and Yale New Haven Neurology Movement 
Disorders Clinic.  Therefore, the RO should take the appropriate 
steps to obtain any additional private medical records. 

The Board finds that after the RO obtains the Veteran's SSA 
records and any pertinent outstanding treatment records the AOJ 
should arrange for the Veteran to be afforded a VA examination to 
determine the nature and likely etiology of his Parkinson's 
disease.  Specifically, the examiner should discuss whether the 
Veteran's in-service muscle and movement problems during service 
were an early manifestation of his later diagnosed Parkinson's 
disease.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the Social 
Security Administration the records 
pertinent to the Veteran's award of Social 
Security disability benefits, including 
administrative decision and the medical 
records relied upon concerning that claim.  

2.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment records 
not currently of record.  Based on the 
Veteran's response, the RO should assist 
him in obtaining any additional evidence 
identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  

The RO should specifically request any 
pertinent medical records from Albany 
Medical Center Movement Disorders Clinic 
and Yale New Haven Neurology Movement 
Disorders Clinic. 

If any records sought are not obtained, 
the RO should notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.  

3.  After the RO/AOJ obtains the Veteran's 
SSA 
Decision, any medical records supporting 
that decision, and any outstanding private 
treatment records, the Veteran should be 
scheduled for a VA examination to 
ascertain the nature and likely etiology 
of his Parkinson's disease.  The entire 
claims file must be made available to 
the examiner, and the examination 
report should include discussion of 
the Veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  

The examiner should determine whether the 
Veteran's Parkinson disease is at least 
as likely as not related to service, 
including his documented in-service muscle 
spasms.  The VA examiner should state if 
his in-service muscle spasms and weakness 
were an early manifestation of his 
Parkinson's disease.  The examiner should 
set forth all examination findings, along 
with the complete rationale for all 
conclusions reached.  

The Board notes that if the VA examiner 
states that he/she cannot opine without 
resorting to mere speculation the opinion 
will not be adequate because it does not 
provide the required degree of medical 
certainty and would be of no probative 
value.  Bloom v. West, 12 Vet. App. 185, 
187 (1999); Black v. Brown, 5 Vet. App. 
177, 180 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).   

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

5.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and, thereafter, 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC 
(Supplemental Statement of the Case) and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
				 
[Continued on following page.]


No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


